Appeal from a judgment of the County Court of Franklin County convicting defendant of the crime of sodomy in the second degree (Penal Law, § 690). The allegations of the indictment which are controlling set forth facts constituting the crime charged. (People v. Randall, 9 N Y 2d 413, 422.) The court charged the jury without exception that the pathic was an accomplice and further that a conviction could not be had “upon the testimony of an accomplice, unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime.” (See Code Crim. Pro., §§ 395, 399; People v. Kress, 284 N. Y. 452, 460.) The testimony given by three members of the State Police as to defendant’s oral admissions of the perpetration of the sodomitical act constituted sufficient corroboration. (People v. Reel, 15 A D 2d 853.) These self-incriminating statements were made both before and after the issuance of the warrant of arrest by which the prosecution was instituted and in each instance prior to defendant’s arraignment thereon. Their voluntariness was not questioned at the trial and they were admitted into evidence without objection. In the context of this case we think their reception into evidence was not error. Judgment unanimously affirmed. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.